DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 14 and June 15, 2021 have been considered by the Examiner and made of record in the application file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “means for receiving information” , “means for performing a beam management”, “means for communicating” (see claim 25), “means for receiving an image “, “means for processing the image” (claim 26), “means for predicting a potential blockage”, “means for transmitting” (claim 27), “means for receiving”, “means for performing the beam switch procedure” (claim 28), “means for determining a first reference signal receive power”, “means for predicting a potential blockage”, “means for transmitting”  (claim 30)  have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it they use “means” coupled with functional language without reciting sufficient structure to achieve the function. 
Since the claim limitations invokes 35 U.S.C. 112(f) claims 25-28 and 30 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that there appears to be corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. Particularly paragraph [0129] recites “The communications manager 415 may be an example of means for performing various aspects of using sensor information for wireless communications as described herein. The communications manager 415, or its sub-components, may be implemented in hardware, code (e.g., software or firmware) executed by a processor, or any combination thereof. If implemented in code executed by a processor, the functions of the communications manager 415, or its sub-components may be executed by a general-purpose processor, a digital signal processor (DSP), an application-specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described in the present disclosure” (emphasis added)
 If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9,  25, 31, 37-39 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (US 2018/0376275, hereinafter Jiang).
Regarding claim 1, Jiang teaches a method for wireless communication at a first communications device, comprising: 
receiving, via a sensor included within the first communications device, information associated with a second communications device (device 10-1 may identify a location of external device 10-2. For example, device 10-1 may identify the location of external device 10-2 using sensor circuitry such as one or more cameras, optical sensors, infrared sensors, etc. The sensor circuitry may generate sensor data (e.g., image data or video data generated by an image sensor in a camera) that identifies the location of external device 10-2 –[0072]); 
performing, at the first communications device and based at least in part on the received information, a beam management procedure to identify at least one transmit beam or receive beam (device 10-1 may direct the signal beam towards the identified location of external device 10-2 – [0074]); and 
communicating with the second communications device based at least in part on the beam management procedure (once the beam of array 60 has been mechanically and/or electronically directed towards external device 10-2, device 10-1 may establish (or re-establish) a bidirectional data link with external device 10-2 – [0075]).
Regarding claim 7, Jiang teaches claim 1 and further teaches further comprising: determining that the first communications device is located on a line of sight of the second communications device based at least in part on receiving the information associated with the second communications device (device 10-1 may identify a location of external device 10-2. For example, device 10-1 may identify the location of external device 10-2 using sensor circuitry such as one or more cameras, optical sensors, infrared sensors, etc. The sensor circuitry may generate sensor data (e.g., image data or video data generated by an image sensor in a camera) that identifies the location of external device 10-2… If desired, device 10-1 may identify the location of external device 10-2 using location data (e.g., GPS data) received from external device 10-2 over link 8 and/or link 6  – [0072]); and transmitting, to the second communications device, a signal indicating that the first communications device is located on the line of sight of the second communications device (once the beam of array 60 has been mechanically and/or electronically directed towards external device 10-2, device 10-1 may establish (or re-establish) a bidirectional data link with external device 10-2. Device 10-1 may transmit wireless data to external device 10-2 over link 8 (e.g., a stream or sequence of data packets at millimeter wave frequencies) and may receive wireless data from external device 10-2 over link 8 – [0075]).
Regarding claim 8, Jiang teaches claim 1 and further teaches receiving, via the sensor included within the first communications device, additional information associated with a third communications device (first device 10-1 may use sensor data generated by sensor circuitry on device 10-1 and/or beam sweeping operations to identify the location of fourth device 10-4 – [0104]); and performing, at the first communications device, an interference management associated with the third communications device based at least in part on receiving the information associated with the second communications device and the additional information associated with the third communications device (once first device 10-1 has identified the location of fourth device 10-4, device 10-1 may transmit a response signal to third device 10-3 indicating that first device 10-1 has successfully located fourth device 10-4. First device 10-1 may transmit information identifying the location of second device 10-2 to third device 10-3. If desired, first device 10-1 may also transmit information identifying the location of fourth device 10-4 to third device 10-3 – [0105]. devices 10-1 and 10-3 in transmitting and/or receiving millimeter wave signals to perform handoff operations… in response to any impaired communications links – [0109]).
Regarding claim 9, Jiang teaches claim 1 and further teaches establishing an initial access of the second communications device based at least in part on receiving the information associated with the second communications device (device 10-1 may identify a location of external device 10-2. For example, device 10-1 may identify the location of external device 10-2 using sensor circuitry such as one or more cameras, optical sensors, infrared sensors, etc. The sensor circuitry may generate sensor data (e.g., image data or video data generated by an image sensor in a camera) that identifies the location of external device 10-2… If desired, device 10-1 may identify the location of external device 10-2 using location data (e.g., GPS data) received from external device 10-2 over link 8 and/or link 6 (FIG. 1). –[0072]. Once the beam of array 60 has been mechanically and/or electronically directed towards external device 10-2, device 10-1 may establish (or re-establish) a bidirectional data link with external device 10-2. Device 10-1 may transmit wireless data to external device 10-2 over link 8 (e.g., a stream or sequence of data packets at millimeter wave frequencies) and may receive wireless data from external device 10-2 over link 8 – [0075]).
Regarding claim 25, Jiang teaches an apparatus for wireless communication at a first communications device (FIG. 2), comprising:
means (block 18 includes sensors, cameras – FIG. 2) for receiving information associated with a second communications device (device 10-1 may identify a location of external device 10-2. For example, device 10-1 may identify the location of external device 10-2 using sensor circuitry such as one or more cameras, optical sensors, infrared sensors, etc. The sensor circuitry may generate sensor data (e.g., image data or video data generated by an image sensor in a camera) that identifies the location of external device 10-2 –[0072]); 
 means for performing (block 14 – FIG. 2), at the first communications device and based at least in part on the received information, a beam management procedure to identify at least one transmit beam or receive beam (device 10-1 may direct the signal beam towards the identified location of external device 10-2 – [0074]); and 
means  (block 14 – FIG. 2) for communicating with the second communications device based at least in part on the beam management procedure (once the beam of array 60 has been mechanically and/or electronically directed towards external device 10-2, device 10-1 may establish (or re-establish) a bidirectional data link with external device 10-2 – [0075]).
Regarding claim 31, Jiang teaches an apparatus for wireless communication at a first communications device (FIG. 2), comprising: a processor; and memory coupled with the processor ([0117]), the processor configured to: 
receive, via a sensor included within the first communications device, information associated with a second communications device (device 10-1 may identify a location of external device 10-2. For example, device 10-1 may identify the location of external device 10-2 using sensor circuitry such as one or more cameras, optical sensors, infrared sensors, etc. The sensor circuitry may generate sensor data (e.g., image data or video data generated by an image sensor in a camera) that identifies the location of external device 10-2 –[0072]);
perform, at the first communications device and based at least in part on the received information, a beam management procedure to identify at least one transmit beam or receive beam (device 10-1 may direct the signal beam towards the identified location of external device 10-2 – [0074]); and 
communicate with the second communications device based at least in part on the beam management procedure (once the beam of array 60 has been mechanically and/or electronically directed towards external device 10-2, device 10-1 may establish (or re-establish) a bidirectional data link with external device 10-2 – [0075]).
Regarding claim 37, Jiang teaches claim 31 and further teaches to: determine that the first communications device is located on a line of sight of the second communications device based at least in part on reception of the information associated with the second communications device (device 10-1 may identify a location of external device 10-2. For example, device 10-1 may identify the location of external device 10-2 using sensor circuitry such as one or more cameras, optical sensors, infrared sensors, etc. The sensor circuitry may generate sensor data (e.g., image data or video data generated by an image sensor in a camera) that identifies the location of external device 10-2… If desired, device 10-1 may identify the location of external device 10-2 using location data (e.g., GPS data) received from external device 10-2 over link 8 and/or link 6  – [0072]); and transmit, to the second communications device, a signal indicating that the first communications device is located on the line of sight of the second communications device (once the beam of array 60 has been mechanically and/or electronically directed towards external device 10-2, device 10-1 may establish (or re-establish) a bidirectional data link with external device 10-2. Device 10-1 may transmit wireless data to external device 10-2 over link 8 (e.g., a stream or sequence of data packets at millimeter wave frequencies) and may receive wireless data from external device 10-2 over link 8 – [0075]).
Regarding claim 38, Jiang teaches claim 31 and further teaches to: receive, via the sensor included within the first communications device, additional information associated with a third communications device (first device 10-1 may use sensor data generated by sensor circuitry on device 10-1 and/or beam sweeping operations to identify the location of fourth device 10-4 – [0104]); and perform, at the first communications device, an interference management associated with the third communications device based at least in part on reception of the information associated with the second communications device and the additional information associated with the third communications device (once first device 10-1 has identified the location of fourth device 10-4, device 10-1 may transmit a response signal to third device 10-3 indicating that first device 10-1 has successfully located fourth device 10-4. First device 10-1 may transmit information identifying the location of second device 10-2 to third device 10-3. If desired, first device 10-1 may also transmit information identifying the location of fourth device 10-4 to third device 10-3 – [0105]. devices 10-1 and 10-3 in transmitting and/or receiving millimeter wave signals to perform handoff operations… in response to any impaired communications links – [0109]).
Regarding claim 39, Jiang teaches claim 31 and further teaches to: establish an initial access of the second communications device based at least in part on reception of the information associated with the second communications device (device 10-1 may identify a location of external device 10-2. For example, device 10-1 may identify the location of external device 10-2 using sensor circuitry such as one or more cameras, optical sensors, infrared sensors, etc. The sensor circuitry may generate sensor data (e.g., image data or video data generated by an image sensor in a camera) that identifies the location of external device 10-2… If desired, device 10-1 may identify the location of external device 10-2 using location data (e.g., GPS data) received from external device 10-2 over link 8 and/or link 6 (FIG. 1). –[0072]. Once the beam of array 60 has been mechanically and/or electronically directed towards external device 10-2, device 10-1 may establish (or re-establish) a bidirectional data link with external device 10-2. Device 10-1 may transmit wireless data to external device 10-2 over link 8 (e.g., a stream or sequence of data packets at millimeter wave frequencies) and may receive wireless data from external device 10-2 over link 8 – [0075]).
Regarding claim 41, Jiang teaches a non-transitory computer-readable medium storing code for wireless communication at a first communications device ([0117]), the code comprising instructions executable by a processor to: 
receive, via a sensor included within the first communications device, information associated with a second communications device (device 10-1 may identify a location of external device 10-2. For example, device 10-1 may identify the location of external device 10-2 using sensor circuitry such as one or more cameras, optical sensors, infrared sensors, etc. The sensor circuitry may generate sensor data (e.g., image data or video data generated by an image sensor in a camera) that identifies the location of external device 10-2 –[0072]); 
perform, at the first communications device and based at least in part on the received information, a beam management procedure to identify at least one transmit beam or receive beam (device 10-1 may direct the signal beam towards the identified location of external device 10-2 – [0074]); and 
communicate with the second communications device based at least in part on the beam management procedure (once the beam of array 60 has been mechanically and/or electronically directed towards external device 10-2, device 10-1 may establish (or re-establish) a bidirectional data link with external device 10-2 – [0075]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 10-12, 26, 32 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Sogabe et al. (US 6,349,119 hereinafter Sogabe).
Regarding claim 2, Jiang teaches claim 1 but and  further teaches comprising: receiving, via a camera included within the first communications device, an image of the second communications device (device 10-1 may identify a location of external device 10-2. For example, device 10-1 may identify the location of external device 10-2 using sensor circuitry such as one or more cameras, optical sensors, infrared sensors, etc. The sensor circuitry may generate sensor data (e.g., image data or video data generated by an image sensor in a camera) that identifies the location of external device 10-2 –[0072]); {and processing the image of the second communications device to identify an antenna panel of the second communications device, wherein the beam management procedure is based at least in part on identifying the antenna panel of the second communications device}.
Sogabe teaches processing the image of the second communications device to identify an antenna panel of the second communications device, wherein the beam management procedure is based at least in part on identifying the antenna panel of the second communications device (geometrical information about the geographic setting of the town ahead of the traveling vehicle 100 obtained by the geometrical information input device 11 (the vehicle-mounted camera 120) mounted on the front of the vehicle 100 as depicted in FIG. 4. FIG. 6 shows an example of the geometrical information obtained by the geometrical information input device 11. As depicted, an image in an image-sensing scope 130 of the vehicle-mounted camera 120, indicated by an oval figure, is taken in as the geometrical information…the geometrical information recognition device 12 searches the geometrical information from the geometrical information input device 11, depicted in FIG. 6, for the transmitting antenna (the pole-mounted antenna 151) by means of geometrical information recognition such as pattern recognition – col 7, ln 67 – col 8, ln 9… the channel estimation circuit 41 uses the 3-D channel model to provide the position information of the transmitting antenna (the pole-mounted antenna 151) to the receiving antenna 14 (that is, the vehicle-mounted antenna 110) connected to the stage next thereto, and the receiving antenna 14 changes its directivity towards the transmitting antenna, based on the position information of the transmitting antenna received from the channel estimation circuit 41 – col 9, ln 57-65).
It would have been obvious before the effective filling date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Sogabe in Jiang to allow high quality communication even when a direct wave is blocked by an obstacle. 
Regarding claim 10, Jiang teaches claim 1 but and  further teaches the receiving comprising: receiving, via a radio detection and ranging sensor included within the first communications device, a signal identifying {an antenna of} the second communications device, wherein the beam management procedure is based at least in part on identifying the antenna (device 10-1 may include LIDAR circuitry (i.e., light detection and ranging circuitry) or any other desired type of tracking device for tracking the location of external device 10-2. As yet another example, device 10-1 may include sonic or ultrasonic tracking circuitry (e.g., sound navigation and ranging circuitry). If desired, device 10-1 may identify the location of external device 10-2 using location data (e.g., GPS data) received from external device 10-2 over link 8 and/or link 6 (FIG. 1) – [0072]).
Jiang does not teaches identifying an antenna of the second communications device
Sogabe teaches identifying an antenna of the second communications device (geometrical information about the geographic setting of the town ahead of the traveling vehicle 100 obtained by the geometrical information input device 11 (the vehicle-mounted camera 120) mounted on the front of the vehicle 100 as depicted in FIG. 4. FIG. 6 shows an example of the geometrical information obtained by the geometrical information input device 11. As depicted, an image in an image-sensing scope 130 of the vehicle-mounted camera 120, indicated by an oval figure, is taken in as the geometrical information…the geometrical information recognition device 12 searches the geometrical information from the geometrical information input device 11, depicted in FIG. 6, for the transmitting antenna (the pole-mounted antenna 151) by means of geometrical information recognition such as pattern recognition – col 7, ln 67 – col 8, ln 9… the channel estimation circuit 41 uses the 3-D channel model to provide the position information of the transmitting antenna (the pole-mounted antenna 151) to the receiving antenna 14 (that is, the vehicle-mounted antenna 110) connected to the stage next thereto, and the receiving antenna 14 changes its directivity towards the transmitting antenna, based on the position information of the transmitting antenna received from the channel estimation circuit 41 – col 9, ln 57-65).
It would have been obvious before the effective filling date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Sogabe in Jiang to allow high quality communication even when a direct wave is blocked by an obstacle. 
	Regarding claim 11, Jiang teaches claim 1 but and  further teaches the receiving comprising: receiving, via a light detection and ranging sensor included within the first communications device, a signal identifying {an antenna of} the second communications device, wherein the beam management procedure is based at least in part on identifying the antenna (device 10-1 may identify the location of external device 10-2 using sensor circuitry such as one or more cameras, optical sensors, infrared sensors, etc. The sensor circuitry may generate sensor data (e.g., image data or video data generated by an image sensor in a camera) that identifies the location of external device 10-2… device 10-1 may include LIDAR circuitry (i.e., light detection and ranging circuitry) or any other desired type of tracking device for tracking the location of external device 10-2 – [0072]).
Jiang does not teaches identifying an antenna of the second communications device
Sogabe teaches identifying an antenna of the second communications device (geometrical information about the geographic setting of the town ahead of the traveling vehicle 100 obtained by the geometrical information input device 11 (the vehicle-mounted camera 120) mounted on the front of the vehicle 100 as depicted in FIG. 4. FIG. 6 shows an example of the geometrical information obtained by the geometrical information input device 11. As depicted, an image in an image-sensing scope 130 of the vehicle-mounted camera 120, indicated by an oval figure, is taken in as the geometrical information…the geometrical information recognition device 12 searches the geometrical information from the geometrical information input device 11, depicted in FIG. 6, for the transmitting antenna (the pole-mounted antenna 151) by means of geometrical information recognition such as pattern recognition – col 7, ln 67 – col 8, ln 9… the channel estimation circuit 41 uses the 3-D channel model to provide the position information of the transmitting antenna (the pole-mounted antenna 151) to the receiving antenna 14 (that is, the vehicle-mounted antenna 110) connected to the stage next thereto, and the receiving antenna 14 changes its directivity towards the transmitting antenna, based on the position information of the transmitting antenna received from the channel estimation circuit 41 – col 9, ln 57-65).
It would have been obvious before the effective filling date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Sogabe in Jiang to allow high quality communication even when a direct wave is blocked by an obstacle. 
Regarding claim 12, Jiang teaches claim 1 but does not teaches wherein the information associated with the second communications device comprises environment information identifying an antenna panel of the second communications device.
Sogabe teaches wherein the information associated with the second communications device comprises environment information identifying an antenna panel of the second communications device (geometrical information about the geographic setting of the town ahead of the traveling vehicle 100 obtained by the geometrical information input device 11 (the vehicle-mounted camera 120) mounted on the front of the vehicle 100 as depicted in FIG. 4. FIG. 6 shows an example of the geometrical information obtained by the geometrical information input device 11. As depicted, an image in an image-sensing scope 130 of the vehicle-mounted camera 120, indicated by an oval figure, is taken in as the geometrical information…the geometrical information recognition device 12 searches the geometrical information from the geometrical information input device 11, depicted in FIG. 6, for the transmitting antenna (the pole-mounted antenna 151) by means of geometrical information recognition such as pattern recognition – col 7, ln 67 – col 8, ln 9… the channel estimation circuit 41 uses the 3-D channel model to provide the position information of the transmitting antenna (the pole-mounted antenna 151) to the receiving antenna 14 (that is, the vehicle-mounted antenna 110) connected to the stage next thereto, and the receiving antenna 14 changes its directivity towards the transmitting antenna, based on the position information of the transmitting antenna received from the channel estimation circuit 41 – col 9, ln 57-65).
It would have been obvious before the effective filling date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Sogabe in Jiang to allow high quality communication even when a direct wave is blocked by an obstacle. 
Regarding claim 26, Jiang teaches claim 25 but and  further teaches means for receiving an image of the second communications device (device 10-1 may identify a location of external device 10-2. For example, device 10-1 may identify the location of external device 10-2 using sensor circuitry such as one or more cameras, optical sensors, infrared sensors, etc. The sensor circuitry may generate sensor data (e.g., image data or video data generated by an image sensor in a camera) that identifies the location of external device 10-2 –[0072]); {means for processing the image of the second communications device to identify an antenna panel of the second communications device, wherein the beam management procedure is based at least in part on identifying the antenna panel of the second communications device}.
Sogabe teaches means for processing the image of the second communications device to identify an antenna panel of the second communications device, wherein the beam management procedure is based at least in part on identifying the antenna panel of the second communications device (geometrical information about the geographic setting of the town ahead of the traveling vehicle 100 obtained by the geometrical information input device 11 (the vehicle-mounted camera 120) mounted on the front of the vehicle 100 as depicted in FIG. 4. FIG. 6 shows an example of the geometrical information obtained by the geometrical information input device 11. As depicted, an image in an image-sensing scope 130 of the vehicle-mounted camera 120, indicated by an oval figure, is taken in as the geometrical information…the geometrical information recognition device 12 searches the geometrical information from the geometrical information input device 11, depicted in FIG. 6, for the transmitting antenna (the pole-mounted antenna 151) by means of geometrical information recognition such as pattern recognition – col 7, ln 67 – col 8, ln 9… the channel estimation circuit 41 uses the 3-D channel model to provide the position information of the transmitting antenna (the pole-mounted antenna 151) to the receiving antenna 14 (that is, the vehicle-mounted antenna 110) connected to the stage next thereto, and the receiving antenna 14 changes its directivity towards the transmitting antenna, based on the position information of the transmitting antenna received from the channel estimation circuit 41 – col 9, ln 57-65).
It would have been obvious before the effective filling date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Sogabe in Jiang to allow high quality communication even when a direct wave is blocked by an obstacle. 
Regarding claim 32, Jiang teaches claim 31 but and  further teaches receive, via a camera included within the first communications device, an image of the second communications device (device 10-1 may identify a location of external device 10-2. For example, device 10-1 may identify the location of external device 10-2 using sensor circuitry such as one or more cameras, optical sensors, infrared sensors, etc. The sensor circuitry may generate sensor data (e.g., image data or video data generated by an image sensor in a camera) that identifies the location of external device 10-2 –[0072]); {and process the image of the second communications device to identify an antenna panel of the second communications device, wherein the beam management procedure is based at least in part on identification of the antenna panel of the second communications device}.
Sogabe teaches process the image of the second communications device to identify an antenna panel of the second communications device, wherein the beam management procedure is based at least in part on identification of the antenna panel of the second communications device (geometrical information about the geographic setting of the town ahead of the traveling vehicle 100 obtained by the geometrical information input device 11 (the vehicle-mounted camera 120) mounted on the front of the vehicle 100 as depicted in FIG. 4. FIG. 6 shows an example of the geometrical information obtained by the geometrical information input device 11. As depicted, an image in an image-sensing scope 130 of the vehicle-mounted camera 120, indicated by an oval figure, is taken in as the geometrical information…the geometrical information recognition device 12 searches the geometrical information from the geometrical information input device 11, depicted in FIG. 6, for the transmitting antenna (the pole-mounted antenna 151) by means of geometrical information recognition such as pattern recognition – col 7, ln 67 – col 8, ln 9… the channel estimation circuit 41 uses the 3-D channel model to provide the position information of the transmitting antenna (the pole-mounted antenna 151) to the receiving antenna 14 (that is, the vehicle-mounted antenna 110) connected to the stage next thereto, and the receiving antenna 14 changes its directivity towards the transmitting antenna, based on the position information of the transmitting antenna received from the channel estimation circuit 41 – col 9, ln 57-65).
It would have been obvious before the effective filling date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Sogabe in Jiang to allow high quality communication even when a direct wave is blocked by an obstacle. 
Regarding claim 40, Jiang teaches claim 31 but and  further teaches to: receive, via a radio detection and ranging sensor included within the first communications device, a signal identifying {an antenna} of the second communications device, wherein the beam management procedure is based at least in part on the antenna (device 10-1 may include LIDAR circuitry (i.e., light detection and ranging circuitry) or any other desired type of tracking device for tracking the location of external device 10-2. As yet another example, device 10-1 may include sonic or ultrasonic tracking circuitry (e.g., sound navigation and ranging circuitry). If desired, device 10-1 may identify the location of external device 10-2 using location data (e.g., GPS data) received from external device 10-2 over link 8 and/or link 6 (FIG. 1) – [0072]).
Jiang does not teaches identifying an antenna of the second communications device
Sogabe teaches identifying an antenna of the second communications device (geometrical information about the geographic setting of the town ahead of the traveling vehicle 100 obtained by the geometrical information input device 11 (the vehicle-mounted camera 120) mounted on the front of the vehicle 100 as depicted in FIG. 4. FIG. 6 shows an example of the geometrical information obtained by the geometrical information input device 11. As depicted, an image in an image-sensing scope 130 of the vehicle-mounted camera 120, indicated by an oval figure, is taken in as the geometrical information…the geometrical information recognition device 12 searches the geometrical information from the geometrical information input device 11, depicted in FIG. 6, for the transmitting antenna (the pole-mounted antenna 151) by means of geometrical information recognition such as pattern recognition – col 7, ln 67 – col 8, ln 9… the channel estimation circuit 41 uses the 3-D channel model to provide the position information of the transmitting antenna (the pole-mounted antenna 151) to the receiving antenna 14 (that is, the vehicle-mounted antenna 110) connected to the stage next thereto, and the receiving antenna 14 changes its directivity towards the transmitting antenna, based on the position information of the transmitting antenna received from the channel estimation circuit 41 – col 9, ln 57-65).
It would have been obvious before the effective filling date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Sogabe in Jiang to allow high quality communication even when a direct wave is blocked by an obstacle. 

Claims 3-6, 27-30 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Takano (US 2019/0320336).
Regarding claim 3, Jiang teaches claim 1 but fails to teach predicting a potential blockage of the at least one transmit beam corresponding to the at least one receive beam based at least in part on receiving the information associated with the second communications device; and transmitting, to the second communications device, a signal indicating the potential blockage of the at least one transmit beam.
Takano teaches predicting a potential blockage of the at least one transmit beam corresponding to the at least one receive beam based at least in part on receiving the information associated with the second communications device; and transmitting, to the second communications device, a signal indicating the potential blockage of the at least one transmit beam (the UE 200 transmits the blocking information to the eNB 100 as information indicating the reception results of a plurality of groups of received BF DL RSs (step S316). The blocking information includes, for example, information indicating that blocking is occurring or is likely to occur in the second group of eNB beams – [0202]).
It would have been obvious before the effective filling date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Takano in Jiang to improve resistance to blocking. 

Regarding claim 4, Jiang in view of Takano teaches claim 1 but fails to teach receiving, from the second communications device, an indication to perform a beam switch procedure prior to failure of the at least one transmit beam; and performing the beam switch procedure to switch to a second transmit beam to track a second receive beam based at least in part on the received indication.
Takano teaches predicting receiving, from the second communications device, an indication to perform a beam switch procedure prior to failure of the at least one transmit beam; and performing the beam switch procedure to switch to a second transmit beam to track a second receive beam based at least in part on the received indication (the eNB 100 reselects the first group of eNB beams as a group of eNB beams to be used for transmitting a plurality of groups of BF UL RSs and further selects the third group of eNB beams instead of the second group of eNB beams – [0203]. Then, the eNB 100 transmits a first group of beam-formed BF DL RSs to the UE 200 in accordance with the selected first group of eNB beams (step S320). Further, the eNB 100 transmits a third group of beam-formed BF DL RSs to the UE 200 in accordance with the selected third group of eNB beams (step S322) – [0204]. It is understood UE 200 receives transmissions from eNB 100 on selected first group of beams and third group of beam).
It would have been obvious before the effective filling date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Takano in Jiang to improve resistance to blocking. 
Regarding claim 5, Jiang in view of Takano teaches claim 4 but fails to teach wherein the at least one transmit beam has a higher priority than the second transmit beam.
Takano teaches wherein the at least one transmit beam has a higher priority than the second transmit beam (second group is selected prior to the third group – FIG. 26).
It would have been obvious before the effective filling date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Takano in Jiang to improve resistance to blocking. 
Regarding claim 6, Jiang in view of Takano teaches claim 1 but fails to teach determining a first reference signal receive power associated with the at least one transmit beam and a second reference signal receive power associated with a second transmit beam, wherein the first reference signal receive power is greater than the second reference signal receive power; predicting a potential blockage of the at least one transmit beam based at least in part on receiving the information associated with the second communications device; and transmitting, to the second communications device and based at least in part on predicting the potential blockage of the at least one transmit beam, a measurement report associated with the second transmit beam.
Takano teaches determining a first reference signal receive power associated with the at least one transmit beam and a second reference signal receive power associated with a second transmit beam, wherein the first reference signal receive power is greater than the second reference signal receive power (UE selects one or more desired beams on the basis of the reception power of each beam. Then, the eNB provides user data beam-formed by the selected beams to the UE – [0067]. One would understand that, desired beams have highest or higher power than non-desired beam.); predicting a potential blockage of the at least one transmit beam based at least in part on receiving the information associated with the second communications device (the information indicating the reception qualities may be information indicating that the reception quality is poor, that is, information indicating a group of eNB beams m which blocking is occurring or is likely to occur – [0193]); and transmitting, to the second communications device and based at least in part on predicting the potential blockage of the at least one transmit beam, a measurement report associated with the second transmit beam (information indicating the reception results of a plurality of groups of BF DL RSs includes information indicating reception qualities of a group of BF DL RSs… the UE 200 feeds information indicating the specified group of eNB beams back to the eNB 100. Further, the reception quality here may be, for example, the reception power. Hereinafter, the information indicating a group of eNB beams in which blocking is occurring or is likely to occur is also referred to as blocking information – [0193]. the UE 200 transmits the blocking information to the eNB 100 as information indicating the reception results of a plurality of groups of received BF DL RSs – [0202]).
It would have been obvious before the effective filling date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Takano in Jiang to improve resistance to blocking. 
Regarding claim 27, Jiang teaches claim 25 but fails to teach means for performing the beam management procedure comprising: means for predicting a potential blockage of the at least one transmit beam corresponding to the at least one receive beam based at least in part on receiving the information associated with the second communications device; and means for transmitting, to the second communications device, a signal indicating the potential blockage of the at least one transmit beam.
Takano teaches predicting means for performing the beam management procedure comprising: means for predicting a potential blockage of the at least one transmit beam corresponding to the at least one receive beam based at least in part on receiving the information associated with the second communications device; and means for transmitting, to the second communications device, a signal indicating the potential blockage of the at least one transmit beam (the UE 200 transmits the blocking information to the eNB 100 as information indicating the reception results of a plurality of groups of received BF DL RSs (step S316). The blocking information includes, for example, information indicating that blocking is occurring or is likely to occur in the second group of eNB beams – [0202]).
It would have been obvious before the effective filling date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Takano in Jiang to improve resistance to blocking. 
Regarding claim 28, Jiang in view of Takano teaches claim 27 but fails to teach means for receiving, from the second communications device, an indication to perform a beam switch procedure prior to failure of the at least one transmit beam; and means for performing the beam switch procedure to switch to a second transmit beam to track a second receive beam based at least in part on the received indication.
Takano teaches predicting means for receiving, from the second communications device, an indication to perform a beam switch procedure prior to failure of the at least one transmit beam; and means for performing the beam switch procedure to switch to a second transmit beam to track a second receive beam based at least in part on the received indication (the eNB 100 reselects the first group of eNB beams as a group of eNB beams to be used for transmitting a plurality of groups of BF UL RSs and further selects the third group of eNB beams instead of the second group of eNB beams – [0203]. Then, the eNB 100 transmits a first group of beam-formed BF DL RSs to the UE 200 in accordance with the selected first group of eNB beams (step S320). Further, the eNB 100 transmits a third group of beam-formed BF DL RSs to the UE 200 in accordance with the selected third group of eNB beams (step S322) – [0204]. It is understood UE 200 receives transmissions from eNB 100 on selected first group of beams and third group of beam).
It would have been obvious before the effective filling date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Takano in Jiang to improve resistance to blocking.
Regarding claim 29, Jiang in view of Takano teaches claim 28 but fails to teach wherein the at least one transmit beam has a higher priority than the second transmit beam.
Takano teaches wherein the at least one transmit beam has a higher priority than the second transmit beam (second group is selected prior to the third group – FIG. 26).
It would have been obvious before the effective filling date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Takano in Jiang to improve resistance to blocking. 
Regarding claim 30, Jiang in view of Takano teaches claim 25 but fails to teach means for determining a first reference signal receive power associated with the at least one transmit beam and a second reference signal receive power associated with a second transmit beam, wherein the first reference signal receive power is greater than the second reference signal receive power; means for predicting a potential blockage of the at least one transmit beam based at least in part on receiving the information associated with the second communications device; and means for transmitting, to the second communications device and based at least in part on predicting the potential blockage of the at least one transmit beam, a measurement report associated with the second transmit beam.
Takano teaches means for determining a first reference signal receive power associated with the at least one transmit beam and a second reference signal receive power associated with a second transmit beam, wherein the first reference signal receive power is greater than the second reference signal receive power (UE selects one or more desired beams on the basis of the reception power of each beam. Then, the eNB provides user data beam-formed by the selected beams to the UE – [0067]. One would understand that, desired beams have highest or higher power than non-desired beam.); means for predicting a potential blockage of the at least one transmit beam based at least in part on receiving the information associated with the second communications device (the information indicating the reception qualities may be information indicating that the reception quality is poor, that is, information indicating a group of eNB beams m which blocking is occurring or is likely to occur – [0193]); and means for transmitting, to the second communications device and based at least in part on predicting the potential blockage of the at least one transmit beam, a measurement report associated with the second transmit beam (information indicating the reception results of a plurality of groups of BF DL RSs includes information indicating reception qualities of a group of BF DL RSs… the UE 200 feeds information indicating the specified group of eNB beams back to the eNB 100. Further, the reception quality here may be, for example, the reception power. Hereinafter, the information indicating a group of eNB beams in which blocking is occurring or is likely to occur is also referred to as blocking information – [0193]. the UE 200 transmits the blocking information to the eNB 100 as information indicating the reception results of a plurality of groups of received BF DL RSs – [0202]).
It would have been obvious before the effective filling date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Takano in Jiang to improve resistance to blocking. 
Regarding claim 33, Jiang teaches claim 31 but fails to teach to: predict a potential blockage of the at least one transmit beam corresponding to the at least one receive beam based at least in part on reception of the information associated with the second communications device; and transmit, to the second communications device, a signal indicating the potential blockage of the at least one transmit beam.
Takano teaches predicting to: predict a potential blockage of the at least one transmit beam corresponding to the at least one receive beam based at least in part on reception of the information associated with the second communications device; and transmit, to the second communications device, a signal indicating the potential blockage of the at least one transmit beam (the UE 200 transmits the blocking information to the eNB 100 as information indicating the reception results of a plurality of groups of received BF DL RSs (step S316). The blocking information includes, for example, information indicating that blocking is occurring or is likely to occur in the second group of eNB beams – [0202]).
It would have been obvious before the effective filling date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Takano in Jiang to improve resistance to blocking. 
Regarding claim 34, Jiang in view of Takano teaches claim 31 but fails to teach to: receive, from the second communications device, an indication to perform a beam switch procedure prior to failure of the at least one transmit beam; and perform the beam switch procedure to switch to a second transmit beam to track a second receive beam based at least in part on the received indication..
Takano teaches predicting to: receive, from the second communications device, an indication to perform a beam switch procedure prior to failure of the at least one transmit beam; and perform the beam switch procedure to switch to a second transmit beam to track a second receive beam based at least in part on the received indication (the eNB 100 reselects the first group of eNB beams as a group of eNB beams to be used for transmitting a plurality of groups of BF UL RSs and further selects the third group of eNB beams instead of the second group of eNB beams – [0203]. Then, the eNB 100 transmits a first group of beam-formed BF DL RSs to the UE 200 in accordance with the selected first group of eNB beams (step S320). Further, the eNB 100 transmits a third group of beam-formed BF DL RSs to the UE 200 in accordance with the selected third group of eNB beams (step S322) – [0204]. It is understood UE 200 receives transmissions from eNB 100 on selected first group of beams and third group of beam).
It would have been obvious before the effective filling date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Takano in Jiang to improve resistance to blocking. 
Regarding claim 35, Jiang in view of Takano teaches claim 34 but fails to teach wherein the at least one transmit beam has a higher priority than the second transmit beam.
Takano teaches wherein the at least one transmit beam has a higher priority than the second transmit beam (second group is selected prior to the third group – FIG. 26).
It would have been obvious before the effective filling date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Takano in Jiang to improve resistance to blocking. 
Regarding claim 36, Jiang in view of Takano teaches claim 31 but fails to teach determine a first reference signal receive power associated with the at least one transmit beam and a second reference signal receive power associated with a second transmit beam, wherein the first reference signal receive power is greater than the second reference signal receive power; predict a potential blockage of the at least one transmit beam based at least in part on reception of the information associated with the second communications device; and transmit, to the second communications device and based at least in part on prediction of the potential blockage of the at least one transmit beam, a measurement report associated with the second transmit beam.
Takano teaches determine a first reference signal receive power associated with the at least one transmit beam and a second reference signal receive power associated with a second transmit beam, wherein the first reference signal receive power is greater than the second reference signal receive power (UE selects one or more desired beams on the basis of the reception power of each beam. Then, the eNB provides user data beam-formed by the selected beams to the UE – [0067]. One would understand that, desired beams have highest or higher power than non-desired beam.); predict a potential blockage of the at least one transmit beam based at least in part on reception of the information associated with the second communications device (the information indicating the reception qualities may be information indicating that the reception quality is poor, that is, information indicating a group of eNB beams m which blocking is occurring or is likely to occur – [0193]); and transmit, to the second communications device and based at least in part on prediction of the potential blockage of the at least one transmit beam, a measurement report associated with the second transmit beam (information indicating the reception results of a plurality of groups of BF DL RSs includes information indicating reception qualities of a group of BF DL RSs… the UE 200 feeds information indicating the specified group of eNB beams back to the eNB 100. Further, the reception quality here may be, for example, the reception power. Hereinafter, the information indicating a group of eNB beams in which blocking is occurring or is likely to occur is also referred to as blocking information – [0193]. the UE 200 transmits the blocking information to the eNB 100 as information indicating the reception results of a plurality of groups of received BF DL RSs – [0202]).
It would have been obvious before the effective filling date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Takano in Jiang to improve resistance to blocking. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Alrabeiah et al., “Millimeter Wave Base stations with Cameras: Vision Aided Beam and Blockage Prediction” , arXiv, 15 Nov 2019, 6 pages.
Oguma et al., “Proactive Base Station Selection Based on Human Blockage Prediction Using RGB-D Cameras for mmWave Communications”, IEEE Xplore, 2015, 6 pages.
Alkhateed et al., “Machine Learning for Reliable mmWave Systems: Blockage Prediction and Proactive Handoff”, IEEE Xplore, 2018, 5 pages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642